Potter, Justice.
This case involves the same questions and upon the same facts that are considered in Miller, as Receiver, v. Amoretti, this day decided. The two cases were submitted together. It is alleged that Mrs. Palmer, the defendant, is the owner of twelve and one-half shares of the stock of the Farmers’ State Bank of Bridger, Montana, and it is sought to recover, in this suit by the receiver of said bank, her super-added liability, under the Montana statute. A demurrer to the petition, as amended, was sustained, and upon the plaintiff refusing to further plead, judgment was rendered for the defendant. The case being here on error, the judgment is affirmed on the grounds and for the reasons stated in the opinion in the case aforesaid of Miller v. Amoretti.

Affirmed.

Beard, C. J., concurs.
Biydenburgh, J., being ill, did not participate in the decision.